Citation Nr: 1639800	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  08-29 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office
 in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for recurrent nasal fracture residuals.  

2.  Entitlement to service connection for a recurrent sinus disorder to include sinusitis.  


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1965 to May 1967.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the North Little Rock, Arkansas, Regional Office (RO) which, in pertinent part, denied service connection for "residuals of a broken nose to include sinusitis."  In August 2009, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In March 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

In February 2013, the Board, in pertinent part, remanded the Veteran's appeal to Appeals Management Center (AMC) for additional action.  In April 2015, the Board remanded the issue of service connection for "a sinus disorder including as residuals of a broken nose" to the AMC for additional action.   The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issue of service connection for a recurrent sinus disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  



FINDING OF FACT

Recurrent nasal fracture residuals were not manifested during active service or at any time thereafter.  


CONCLUSION OF LAW

The criteria for service connection for recurrent nasal fracture residuals have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VA has issued several VCAA notices to the Veteran including a June 2007 notice which informed him of the evidence generally needed to support claims for service connection and the assignment of an initial disability evaluation and effective date for an award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  VA's duty to notify was satisfied by the June 2007 VCAA notice.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  



II.  Service Connection for Recurrent Nasal Fracture Residuals

The Veteran asserts that service connection for recurrent nasal fracture residuals is warranted as he was struck on the nose during active service and was subsequently found to have recurrent nasal fracture residuals.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The record is devoid of objective evidence of a nasal fracture; other injury to the nose; or recurrent nasal fracture residuals.  The Veteran's service treatment records make no reference to either a nasal injury or recurrent nasal fracture residuals.  The report of a September 2015 VA examination states that "there is no evidence the Veteran has [at] any time in the past sustained a nasal injury resulting in [fracture] (the nasal exam is normal.)."  
In his June 2007 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran advanced that he had sustained "residuals of a fractured nose" during active service in December 1966.  At the August 2009 Board hearing, the Veteran testified that: he had sought medical treatment for his headaches in 1970; he was seen by an "eye, ear, nose, and throat doctor at the University of Chicago Medical Center;" "that's when I discovered that I had broken my nose;" "I explained to him that the only time that I had a hard lick on my nostril was when I was in the military;" and "[h]e said well, you ... broke your nose."  Subsequent attempts to obtain the identity of the physician at the University of Chicago Medical Center and request all available clinical documentation were unsuccessful.  

The Veteran contends that he sustained in-service nasal trauma and currently has recurrent nasal fracture residuals.  The record does not establish that recurrent nasal fracture residuals were manifested during active service or at any time thereafter.  Indeed, the record is devoid of clinical documentation of the diagnosis of or treatment of recurrent nasal fracture residuals.  

The Veteran's claim is supported solely by his own written statements and testimony on appeal.  While the Veteran is clearly competent to state that he was struck on the nose during active service, the Board finds that the Veteran's lay testimony and written statements do not constitute competent evidence of the diagnosis of the claimed disorder in this case given that recurrent nasal fracture residuals were not diagnosed or otherwise manifested during active service or at any time thereafter.  A medical professional has expressly negated the diagnosis of recurrent nasal fracture residuals.  The Veteran has not offered any medical qualifications.  The Veteran is not competent to offer an opinion regarding the diagnosis of recurrent nasal fracture residuals under the facts in this case.  The question of the diagnosis of such a disability requires specific clinical testing such as X-ray studies and correlation and is too complex to be addressed by a layperson.  See Jandreau, 492 F.3d at 1377.  

Recurrent nasal fracture residuals were not manifested during active service or at any time thereafter.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  For these reasons, the Board finds that service connection for recurrent nasal fracture residuals is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for recurrent nasal fracture residuals is denied.  


REMAND

The report of an April 2000 paranasal sinus computerized tomography (CT) study indicates that an impression of chronic sinusitis was advanced.  An October 2005 VA treatment record states that a sinus X-ray study revealed findings consistent with maxillary sinusitis.  An April 2006 VA treatment record states that the Veteran "has history of sinus problems."  An October 2008 VA treatment record states that the Veteran had a history of recurrent sinusitis.  At the August 2009 Board hearing, the Veteran testified that he had been diagnosed with and treated for maxillary sinusitis following active service.  

The September 2015 VA examination report indicates that the examiner failed to respond to the question "[d]oes the Veteran now have or has he/she ever been diagnosed with a sinus, nose, throat, larynx, or pharynx condition?"  Contemporaneous sinus X-ray studies were reported to show "no sinusitis or inflammatory changes."  The VA physician commented that "it is my opinion that it is less likely than the Veteran's current [complaint of] of recurrent nasal congestion is related to his service or any incident of service."  He made no findings as to whether the Veteran had recurrent sinusitis or whether the previously diagnosed recurrent maxillary sinusitis had resolved.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the deficits noted in the September 2015 VA examination report, the Board finds that further VA sinus evaluation would be helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Again schedule the Veteran for a VA sinus examination conducted in order to determine the nature and etiology of his claimed recurrent sinusitis and its relationship, if any, to active service.  If recurrent sinusitis is not diagnosed, the examiner should expressly state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified sinus disorder had its onset during active service; is related to the Veteran's claimed in-service nasal/facial trauma; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

2.  Then readjudicated the issue of service connection for a recurrent sinus disorder to include sinusitis.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


